NOT FOR PUBLICATION                            FILED
                   UNITED STATES COURT OF APPEALS                         AUG 6 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                          FOR THE NINTH CIRCUIT

JAMES KEPPLER; KIFUMI KEPPLER,                 No.   19-15509

               Plaintiffs-Appellants,          D.C. No.
                                               2:17-cv-02232-MCE-DB
 v.

BANK OF NEW YORK MELLON, FKA                   MEMORANDUM*
Bank of New York; et al.,

               Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Eastern District of California
                Morrison C. England, Jr., District Judge, Presiding

                           Submitted August 4, 2020**
                            San Francisco, California

Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit Judges.

      Appellants James and Kifumi Keppler (the “Kepplers”) appeal the district

court’s dismissal of their action against The Bank of New York Mellon, et al. (the

“Bank”). We review the dismissal under Fed. R. Civ. P. 12(b)(6) de novo, Metzler



      *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
         The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
Inv. GMBH v. Corinthian Colls., Inc., 540 F.3d 1049, 1061 (9th Cir. 2008), and we

affirm.

      The Kepplers’ complaint, which was filed in 2017 and amended twice, is

based on the Bank’s actions in connection with a 2006 deed of trust and an

assignment of that document in 2010. The complaint generally alleges the deed of

trust was void ab initio because Mortgage Electronic Registration Systems, Inc. was

both a beneficiary under the security instrument and a nominee for the lender, and

that the 2010 transfer to the CIT 2007-1 trust was invalid because it occurred after

the closing date of the trust. The complaint alleged violations of the Fair Debt

Collection Practice Act (“FDCPA”), the Truth in Lending Act (“TILA”), 12 U.S.C.

§ 2605, Cal. Bus. & Prof. Code § 17200, claims for negligent misrepresentation and

intentional infliction of emotional distress, and sought remedies including

declaratory relief and cancellation of instruments.1

      The statutes of limitations for these claims range from one to four years.2 The

district court thus correctly concluded that all but one (discussed below) of the


1
  The district court alternatively dismissed the complaint for failing to satisfy the
pleading requirements of Fed. R. Civ. P. 8(a)(2). We need not reach this issue
because we affirm for the reasons discussed below.
2
  FDCPA and TILA have a one-year statute of limitations, 15 U.S.C. § 1692k(d),
15 U.S.C. § 1640(e); 12 U.S.C. § 2605 has a three-year statute of limitations, 12
U.S.C. § 2614; negligent misrepresentation has a two-year statute of limitations,
Ventura Cty. Nat’l Bank v. Macker, 49 Cal. App. 4th 1528, 1530–32 (1996); and
claims for cancellation of instruments and violation of Cal. Bus. & Prof. Code §

                                          2
Kepplers’ claims were precluded by the relevant statutes of limitations, as seven to

eleven years had passed since the triggering events. The Kepplers do not attempt to

challenge this conclusion on appeal except with respect to their claim for

cancellation of instruments, in which they assert, without citation to any authority,

that “[t]here is no statute of limitations for a void instrument.” But the California

Supreme Court has held that claims for cancellation of instruments are subject to the

four-year statute of limitations contained in Section 343 of the California Code of

Civil Procedure. See Robertson, 90 Cal. App. 4th at 1326 (citing Moss v. Moss, 20
Cal. 2d 640 (1942)).

      The sole claim the district court found not time-barred was the Kepplers’

claim for intentional infliction of emotional distress, which appears to stem from the

Bank’s more recent “demand Plaintiffs sign a new set of documents or deed of trust,

more than a decade after the initial loan closing and years after any modification,

that must be signed or risk losing their home.” The district court concluded that even

if this claim were timely, the complaint failed to allege the sort of outrageous and

extreme conduct required for such an action. See Christensen v. Super. Ct., 54 Cal.
17200 have four-year statutes of limitations, Robertson v. Super. Ct., 90 Cal. App.
4th 1319, 1326 (2001); Cal. Bus. & Prof. Code § 17208. Claims for declaratory
relief are subject to the same statutes of limitations as the underlying claims. Bank
of N.Y. Mellon v. Citibank, 8 Cal. App. 5th 935, 943 (2017).

                                          3
3d 868, 903 (1991). The Kepplers again do not contest this holding on appeal and

have waived any argument to the contrary.

      Finally, the district court did not abuse its discretion by denying the Kepplers’

request for a third opportunity to amend their complaint, as the Kepplers failed to

assert any new facts that could save their claims. See Chodos v. W. Publ’g Co., 292
F.3d 992, 1003 (9th Cir. 2002) (“[W]hen a district court has already granted a

plaintiff leave to amend, its discretion in deciding subsequent motions to amend is

particularly broad.” (internal quotation marks omitted)).

      AFFIRMED.




                                          4